Case: 20-10560     Document: 00515998523         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 27, 2021
                                  No. 20-10560
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Anthony Avila,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:19-CR-364-10


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Christopher Anthony Avila appeals his within-guidelines sentence of
   436 months in prison imposed following his guilty plea conviction of
   conspiracy to possess with intent to distribute a controlled substance. See
   21 U.S.C. §§ 841(a)(1), (b)(1), 846. According to Avila, the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10560     Document: 00515998523           Page: 2   Date Filed: 08/27/2021




                                    No. 20-10560


   procedurally erred by treating the Sentencing Guidelines as mandatory in
   setting his sentence. See Gall v. United States, 552 U.S. 38, 49-51 (2007). We
   review for abuse of discretion. See United States v. Gozes-Wagner, 977 F.3d
   323, 338-39 (5th Cir. 2020).
          The district court considered and rejected Avila’s argument for a
   downward variance based on a policy disagreement with the treatment of
   different types of methamphetamine in the Sentencing Guidelines. Based on
   the sentencing record, including an acknowledgment that other judges vary
   on that basis, we are unpersuaded that the district court was unaware of its
   discretion to do so. See United States v. Malone, 828 F.3d 331, 338-39 (5th
   Cir. 2016); United States v. Burns, 526 F.3d 852, 861-62 (5th Cir. 2008). That
   the district court chose not to exercise that discretionary authority at this
   time does not demonstrate procedural error in imposing Avila’s sentence.
          AFFIRMED.




                                         2